                                                                               U.S. DISTRICT COURT
                                                                           NORTHERN DISTRICT OF TEXAS
                                                                                     FILED
                     IN THE UNITED STATES DISTRIC cou·~-~"~~~=='--~~
                          NORTHERN DISTRICT OF TE S
                              FORT WORTH DIVISION       MAR -· 4 ?019

                                                                           CLERK, U.S. DlSTRICT COURT
LYNDSEY RYAN COX,                                 §
                                                                              By·---,,-----
                                                  §                                    Jcruty

             Applicant,                           §
                                                  §
vs.                                               §    NO. 4:18-CV-954-A
                                                  §
ERIC D. WILSON, WARDEN,                           §
                                                  §
             Respondent.                          §



                           MEMORANDUM OPINION AND ORDER

      On November 27, 2018, Lyndsey Ryan Cox ("applicant") filed

in the United States District Court for the Eastern District of

Texas, Sherman Division, in Case No. 4:13-CR-00206, a document

titled "Amended Motion for Sentence Nunc Pro Tune." Doc . 1 1. The

motion was interpreted as an application under 28 U.S.C.                                    §   2241

and transferred to this court inasmuch as applicant is

incarcerated in this district. Doc. 3. Applicant seeks sentence

credit for the time he participated in inpatient treatment at a

private facility,         from November 29, 2013, to June 23, 2014.

                                                 I.

                                          Background

      On July 15, 2013, applicant was arrested and jailed in

Collin County, Texas, for online solicitation of a minor, sexual




      'The "Doc.   " reference is to the number of the item on the docket in this action.
conduct. Doc. 16 at APP.2, APP.6. On July 24, 2013, United States

Magistrate Judge Don D. Bush ("Magistrate Judge Bush") for the

Eastern District of Texas, Sherman Division, issued a writ of

habeas corpus ad prosequendum for applicant. Id. at APP.2, APP.8.

On July 29, 2013, applicant was taken into federal custody. Id.

at APP.2, APP.10-12. State authorities decided not to prosecute

applicant, deferring instead to federal authorities. Id. at

APP.2, APP.14. On November 19, 2013, Magistrate Judge Bush held a

detention hearing and, by order signed November 26, 2013, ordered

that applicant "be released into the custody of his parents to be

immediately delivered to in-patient treatment." Id. at APP.3,

App.16.   "Upon completion of the in-patient treatment program"

applicant was to "be returned to the custody of the U.S.

Marshal." Id. at APP.16. On June 23, 2014, applicant was

discharged from the inpatient treatment facility and returned to

federal custody. Doc. 1 at 2. On September 24, 2014, applicant

was sentenced to a term of imprisonment of 120 months. Doc. 16 at

APP.19. He was awarded prior custody credit from the date of his

arrest on July 15, 2013, until he was released to his parents to

transport him to the inpatient treatment center. Id. at APP.3,

APP.28. He also received credit for the period from June 23,

2014, when he was released from the inpatient treatment center

until September 23, 2014, the day before he was sentenced. Id.

                                 2
                                                    II.

                                           Relief Sought

          Applicant urges that he should receive credit for the 7

month time period he spent at the inpatient treatment facility.

He says that he had an agreement with the United States Attorney

that he would receive such credit and that Magistrate Judge Bush

approved such agreement. Doc. 1 at 2. He says that the sentencing

judge did not address the agreement in the judgment "mistakenly

believing that the Federal Bureau of Prisons would calculate the

sentence accordingly." Id. He does not cite any authority beyond

18 U.S.C.         §   3585(b) in support of his application.

                                                  III.

                                               Analysis

          The transcript of the plea hearing, which applicant has

attached to his motion, reflects only that applicant's counsel

recited the agreement that "the time in the [inpatient treatment

facility]         could be counted towards his sentence," to which

Magistrate Judge Bush responded, "Oh, okay. Well, good. All

right. Then he'll get credit for that time." Doc. 1 at PageID'

20. Of course, Magistrate Judge Bush did not have authority to

make that determination.



          'The "Page!D _"reference is to the page number assigned by the court's electronic filing
system.

                                                     3
     At the sentencing hearing, applicant's counsel addressed the

sentencing judge:

     One of those agreements was that the PSR, on the front
     page, said "Release Status,• and it indicates that
      [applicant] was released like he was on a bond and then
     returned--released November 13th and returned in June
     of this year, for seven months. Mandy Griffith and I
     had agreed he was released, not on a bond per se, but
     he released to go for inpatient treatment that his
     parents, here, paid for sex-offender [treatment]. And
     then, as soon as the treatment was completed, he went
     right back into custody. Mandy Griffith, when we--when
     the parents were able to obtain that money and we
     approached Judge Bush about him going to treatment,
     Mandy and I had agreed that, however the court could
     factor that, he would get credit for that time, too,
     against his 120-month sentence.

Id. at PageID 24-25. The judge noted that the Bureau of Prisons

would calculate whatever credit applicant was entitled to and

that he would not include in the judgment any instruction of the

sort applicant was requesting. Id. at PageID 25-26. He noted that

the Bureau of Prisons might well give applicant credit, but that

was something to take up with the Bureau. Id. at PageID 26. The

record belies the notion of any mistaken belief by the judge.

     Even assuming the record supported applicant's allegations,

he would not be entitled to relief. Section 3585 of Title 18

determines when a federal sentence commences and whether credit

against that sentence must be granted for time spent in official

detention before the sentence began. Reno v. Koray, 515 U.S. 50,




                                4
55 (1995). The statute provides:

      (a) Commencement of sentence.--A sentence to a term of
     imprisonment commences on the date the defendant is
     received in custody awaiting transportation to, or
                                                                    I
                                                                    I
     arrives voluntarily to commence service of sentence at,
     the official detention facility at which the sentence
     is to be served.
                                                                    I!
     (b) Credit for prior custody.--A defendant shall be            f
     given credit toward the service of a term of
     imprisonment for any time he has spent in official
     detention prior to the date the sentence commences-
         ( l) as a result of the offense for which the
     sentence was imposed; or
         (2) as a result of any other charge for which the
     defendant was arrested after the commission of the
     offense for which the sentence was imposed;
     that has not been credited against another sentence.

18 U.S.C.   §   3585 (emphasis added). The United States Attorney

General is responsible for sentence computation. United States v.

Wilson, 503 U.S. 329, 334-35 (1992). This authority has been

delegated to the Bureau of Prisons. Id. The statute does not

authorize the district court to award credit for time served and

the court would be acting beyond its jurisdiction in undertaking

to do so. United States v. Juarez-Velasquez, 763 F.3d 430, 436

(5th Cir. 2014) (citing cases). Further, and in any event, time

spent at a treatment facility upon arrangements by his parents is

not time spent in official detention. Reno, 515 U.S. at 57;

Siebert v. Chandler, 571 F. App'x 328, 328-29 (5th Cir. 2014)

King v. Mejia, No. 3:15-CV-811-B, 2016 WL 7638144, at *2 (N.D.




                                   5
Tex. Nov. 14, 2016), report and recommendation accepted, 2017 WL

53277    (N.D. Tex. Jan. 4, 2017).

                                     IV.
                                                                       I
                                 Order

        The court ORDERS that all relief sought by applicant be, and
                                                                       I'
                                                                       I
                                                                       '
is hereby, denied.

        SIGNED March 4, 2019.




                                     6
